                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                   )
GEORGE WYATT,                                      )
                                                   )
               Plaintiff,                          )
                                                   )
               v.                                  )         Civil Action No. 19-11047-LTS
                                                   )
G. ABBOTT, et al.                                  )
                                                   )
               Defendants.                         )
                                                   )

                                              ORDER

                                           May 31, 2019

SOROKIN, D.J.

        For the reasons stated below, the Court orders that this action be dismissed.

        On May 3, 2019, George Wyatt, who is incarcerated in a Texas prison, filed a document

captioned as a “Motion to enforcement Rule 56-57 ch 123-127. Execution.” He names as

defendants the “State of Texas Govern,” G. Abbott, and D. Trump. The document is largely

incomprehensible, but the Court is able to discern that Wyatt is asking the Court to put a lien on

various actions in unidentified courts or award him a lump sum of in the amount of $1.132

quintillion.

        Wyatt has not paid the $400 filing fee. Because of his litigation history, he is ineligible

to proceed without prepayment of the fee unless he is under imminent danger of serious physical

injury. See 28 U.S.C. § 1915(g); Wyatt v. State of Texas, C.A. No. 18-cv-00041, ECF #18 (S.D.

Tex. Mar. 21, 2018) (colleting cases in which an action by Wyatt was dismissed as frivolous,

malicious, or for failure to state a claim). Nothing in Wyatt’s filing suggests that he is in danger

of serious physical injury.
       Under 28 U.S.C. § 1915A, prisoner complaints in civil actions that seek redress from a

governmental entity or officers or employees of a governmental entity are subject to a

preliminary screening. This statute authorizes a federal court to dismiss a complaint sua sponte

if the claims therein are frivolous, malicious, fail to state a claim on which relief may be granted,

or seek monetary relief against a defendant who is immune from such relief. See 28 U.S.C.

§ 1915A(b).

       Here, Wyatt’s claim is patently frivolous. Accordingly, the Court orders that this action

be DISMISSED.

       SO ORDERED.

                                                      /s/ Leo T. Sorokin
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
